Title: To George Washington from James Smith, 22 June 1792
From: Smith, James
To: Washington, George



Dear Sir
Hull, Old England. June 22. 1792

I take the liberty of sending these few lines to you togather with my kind love hoping they will find you in a comfortable state of health & the best of happiness Sir, though I am an entire strainger to your person yet not so to your Name, caracter, & encreasing Fame, these are not confined within the bounds of America Ever since I read (in Gordon’s History of the united States) of your patriotism and steadiness in the war, the honourable peace you were instrumental in procuring for the States; togather with the wholesome laws that are established among you I have found a particular affection toward your person and that part of the globe where you dwell and should be happy in coming to see you & afterwards to settle in some part of your Country—But to give you a short Detail of my pedigree & employment, Sir, I am the Son of a Farmer in the west of Yorkshire a young Man, that is unmaried. I have been a short time at an Academy near Halifax and am now entering upon the work of the christain ministry, in the independant connection, which Sect prayed to God for your prosperity & sucsess in the time of the war and greatly applaud your disintrested conduct since the peace. Sir, I have a strong desire to come over to your Country, could I obtain a promise of your patronage & favour, (upon condition of my being an honest man & good citizen) it would be a very great inducement towards my leaving Britain, and my friends, to come over to America Sir, having the greatest confidence in you[r] fidelity I have sent these few lines to you in order that I might know whether my coming to America will be a prudent step and to be informed whether I can meet with incouragement,

or not. Sir, if I meet with encouragement, I purpose coming to see you (and I shall be very happy in it) the next Summer please let me have your thoughts upon the subject, as soon, as you can. Sir, I shall be very glad to hear of your age, and the state of your health after the various fatigues you have passed through. Sir, publick affairs are going on but roughly in Britain, as Mr paine asserts, goverment is looking one way, and the people another, and this is the reason why I wish to be made a member of your commonwealth by settling in some part of it. Sir, without vanity I can say that I have a love to America, to her Soil, and to her law, but I cannot say so of Old England because I look upon it that some remarkable troubles are awaiting her and ready to burst forth. I understand that great disturbances are likely to break forth at London The Bill for the abolition of the Slave is likely to be thrown out by the House of Lords, which will be very much contrary to the voice of the nation. Indeed Sir, they are behaving towards the Dissenters in a very proud & imperious manner which I am rea⟨mutilated⟩ think in the end will produce some very ⟨mutilated⟩ consiquences, because I believe they are possess⟨ed⟩ of the same spirit for liberty which their Brethren in America are possessed of and shewed themselves so active in defending in the war. Sir Mr paine has lately published his 2 volume on the rights of man which is called by the King & his ministry a nefarious work that militates against their honour. It is reported they are prosicuting the printer, as printing a libel—I hope Mr paine will keep out of the British Dominions for the future if he do not, the higher powers will certainly put him to Death for they are already Drinking Damnation to paine, to his works, & his principles, whilst others greatly admire them. I am, Sir, yours affectionately

James Smith


N.B. P. Direct to me—at Mr Murrow’s Linen Draper. Barrow—Lincolnshire—To be left at Mr Rodes, Stationer, Market, Hull. old England.

